Citation Nr: 0403810	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-11 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.  

2.  Entitlement to a compensable evaluation for chronic 
tonsillitis, status post tonsillectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

In a rating decision dated in December 2000, the Regional 
Office (RO) denied the veteran's claim for service connection 
for a bilateral leg disability.  He was notified of this 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  The 
veteran subsequently sought to reopen his claim for service 
connection for a bilateral leg disability.  

By rating action dated in May 2002, the RO again denied 
service connection for a bilateral leg disability.  In 
addition, the RO denied the veteran's claim for an increased 
rating for his service-connected tonsillitis, status post 
tonsillectomy.  The veteran appealed these decisions to the 
Board of Veterans' Appeals (Board).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The VA will notify the appellant 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in a VA letter issued in August 2001, 
the veteran was apprised of the evidence needed to establish 
his claim for service connection for post-traumatic stress 
disorder.  There is no evidence of record in this case that 
the appellant has been apprised of the evidence needed to 
substantiate the claims concerning service connection for a 
bilateral leg disability, to include whether new and material 
evidence has been received to reopen the claim, as well as 
the claim for a higher rating for chronic tonsillitis, status 
post tonsillectomy, to include as specified in 38 U.S.C.A. 
§ 5103(a) and (b).  As such, further action in this case is 
necessary for compliance with the VCAA notice and duty to 
assist provisions.

As noted above, the RO adjudicated the veteran's claim for 
service connection for a bilateral leg disability without 
regard to finality of the December 2000 rating action.  The 
Board must consider whether new and material evidence has 
been submitted, even where the RO fails to do so.  Wakeford 
v. Brown, 8 Vet. App. 237 (1995).

Under the circumstances of this case, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for action as follows:

1.  The RO should adjudicate the 
veteran's claim for service connection 
for a bilateral leg disability on the 
basis of whether new and material 
evidence has been submitted to reopen the 
claim.

2.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied with regard to each 
issue currently on appeal, in accordance 
with the decision of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




